Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The current specification is objected to because it is using two numbers 37 and 27 for the “buckle” (see par. 56-57).  Clarifications are respectfully requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2: it is unclear what is defined as “an attachment for attachment to a vending machine refrigeration system” as the current specification does not include “attachment”.
Claim 3: it is unclear as to what is considered “away” from the fan.  The current drawing Fig. 1 shows fan 10 is very close to the surfaces of the cavity 30.
Claim 12: it is unclear as to what is considered “reversibly”.  The current specification does not mention “reversibly” but only describes the buckle being convenient for disassembly.  Clarifications are respectfully requested.
Claim 12: “the circular opening” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 13-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Broadbent (US 20160327352)
Broadbent teaches
1. A device, comprising: a fan motor; a fan having a blade (Fig. 1); a heat dissipation cavity 29 that includes tubing (Broadbent, Fig. 1-3, par. 26, 32, 34); and 
a physical device (Broadbent, Fig. 2, par. 30: memory) that stores a preset that acts to: operate the fan motor to turn the blade of the fan in a first direction to blow air through the heat dissipation cavity in a first direction for a preset time (Fig. 7, par. 48-55); and thereafter operate the fan motor to turn the blade of the fan in a second direction to blow air through the heat dissipation cavity in a second direction (Broadbent, Fig. 1, 8, par. 11, , 21, 26, 40).
2.1 wherein the heat dissipation cavity includes an attachment for attachment to a vending machine refrigeration system (Broadbent, par. 32: cabinet 29 atop of ice dispenser includes removable panels)
Re claims 13, 14, see discussion regarding claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent (US 20160327352) in view of Rand (US 6094934)
Re claim 3.1, Broadbent is silent to wherein the fan is connected to the fan motor, and the heat dissipation cavity includes a first end surface adjacent to the fan and a second end surface away from the fan; the first end surface and the second end surface further comprising 
Rand teaches a heat dissipation cavity in the form of a condenser 122 comprising a fan is connected to the fan motor, and the heat dissipation cavity includes a first end surface adjacent to the fan and a second end surface away from the fan; the first end surface and the second end surface further comprising a plurality of sets of tubing positioned parallel to the first end surface, and the tubing formed into sets of tubing that are parallel to each other (Rand, Fig. 2, 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rand for directing the heat to desired place.
4.3, comprising a metal mesh, wherein the second end surface comprises a part of the tubing that covers the metal mesh (Rand, Fig. 2, 10). 
7.1, wherein the heat dissipation cavity comprises two opposing sides to form a box-like heat dissipation cavity; wherein the two opposing sides each comprise a plurality of tube openings (Rand, Figs. 2, 10)
8.7, wherein two opposing end parts of the tubing are positioned within respective tube openings (Rand, Figs. 2, 10)
9.8, wherein two opposing end parts of the tubing protrude from the respective tube openings (Rand, Figs. 2, 10)
10.3, wherein: the first end surface comprises a circular opening; and a portion of the blade of the fan extends into the heat dissipation cavity from the circular opening (Rand, Figs. 2, 10)
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent (US 20160327352)/Rand (US 6094934) in view of in view of James (US 5524453)
Broadbent is silent to a wide gap metal mesh having gaps of about 10-20 mm positioned about the tubing.
James teaches it is well known to include wide gap metal mesh (Fig. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of James for releasing different quantities of heat (James, c3 lines 1-65). It would have also been obvious before the effective filing date of the claimed invention that gaps of 10-20mm would have been an obvious extension of James’s teachings.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent (US 20160327352)
6.1, Broadbent is silent to wherein a minimum distance between the fan and any part of the tubing is greater than 20 mm.
However, this is considered an obvious extension as it has been known that rearrangement of parts was held to be an obvious matter of design choice.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent (US 20160327352)/ Rand (US 6094934) in view of Wiedeman (US 20100111698)
Re claim 11.1, Rand is silent to wherein the fan motor comprises with a bracket; wherein a portion of the blade of the fan is disposed between the first end surface and the bracket 
Wiedeman teaches a bracket in the form of a stator 102 comprises stator blades 104, 106, 108, 110 and 112 (par. 42) and flanges 118, 120 and 122 (par. 48) that are not in contact with the blades 202, 203.  When installed onto an apparatus, the a portion of fan is between at least the flanges of the bracket and first end surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wiedeman for supporting the fan motor and for easy removal and maintenance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887